       Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 1 of 49




 1   SAXENA WHITE P.A.                           BERNSTEIN LITOWITZ BERGER
     MAYA SAXENA                                    & GROSSMANN LLP
 2   (msaxena@saxenawhite.com)                   DAVID R. STICKNEY (Bar No. 188574)
     JOSEPH E. WHITE, III                        (davids@blbglaw.com)
 3   (white@saxenawhite.com)                     12481 High Bluff Drive
     LESTER R. HOOKER (Bar No. 241590)           Suite 300
 4   (lhooker@saxenawhite.com)                   San Diego, CA 92130
     150 East Palmetto Park Road                 Tel: (858) 793-0070
 5   Suite 600                                   Fax: (858) 793-0323
     Boca Raton, Florida 33432
 6   Tel: (561) 394-3399                         -and-
     Fax: (561) 394-3382
 7                                               AVI JOSEFSON
     -and-                                       (avi@blbglaw.com)
 8                                               1251 Avenue of the Americas
     STEVEN B. SINGER                            New York, NY 10020
 9   (ssinger@saxenawhite.com)                   Tel: (212) 554-1400
     SARA DILEO                                  Fax: (212) 554-1444
10   (sdileo@saxenawhite.com)
     JOSHUA H. SALTZMAN                          Local Counsel for Plaintiff and the Class
11   (jsaltzman@saxenawhite.com)
     10 Bank St.
12   8th Floor
     White Plains, New York 10606
13   Tel: (914) 437-8551
     Fax: (888) 631-3611
14
     Lead Counsel for Plaintiff and the Class
15
                               UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA

17                                                )      Case: 18-cv-05181-VC
      OKLAHOMA POLICE PENSION AND                 )
18    RETIREMENT SYSTEM, Individually and on      )      AMENDED CLASS ACTION
      Behalf of All Others Similarly Situated,    )      COMPLAINT FOR VIOLATIONS OF
19                                                )      THE FEDERAL SECURITIES LAWS
              Plaintiff,                          )
20                                                )
         v.                                       )      JURY TRIAL DEMANDED
21                                                )
      NEVRO CORP., RAMI ELGHANDOUR,               )
22    and ANDREW GALLIGAN,                        )
                                                  )
23            Defendants.                         )
                                                  )
24                                                )

25

26

27
     AMENDED CLASS ACTION COMPLAINT
28   Case No. 18-cv-05181-VC
           Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 2 of 49




 1                                                      TABLE OF CONTENTS

 2   I.        NATURE OF THE ACTION ............................................................................................ 1

 3   II.       INTRODUCTION ............................................................................................................. 2

 4   III.      JURISDICTION AND VENUE ........................................................................................ 5

 5   IV.       PARTIES ........................................................................................................................... 5

 6   V.        OVERVIEW OF THE FRAUD ......................................................................................... 7

 7             A.         Background of Nevro and the SCS Industry.......................................................... 7

 8             B.         Nevro Repeatedly Touts its “Proprietary” Technology as a Key Advantage ........ 8

 9             C.         Nevro Stole Key Features of Its Technology from Boston Scientific ................... 9

10             D.         Nevro Poaches Dozens of Former Boston Scientific Scientists and
                          Engineers, Including At Least Six Pivotal Employees Who Stole
11                        Confidential Trade Secrets ................................................................................... 10

12             E.         Nevro’s Own Counsel Discovers Nevro Employees’ Theft of Boston
                          Scientific’s Proprietary Trade Secrets ................................................................. 16
13
     VI.       THE TRUTH IS REVEALED ......................................................................................... 17
14
               A.         Armed With Documentary Evidence of Nevro’s Trade Secret Theft
15                        Boston Scientific Initiates the Delaware II Action .............................................. 17

16             B.         Documentary Evidence Obtained Through Extensive Discovery
                          Substantiates Nevro’s Trade Secret Theft............................................................ 19
17
               C.         The Market Reacts To The Revelations of Nevro’s Trade Secret Theft ............. 22
18
     VII.      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS ....... 23
19
               A.         Second Quarter 2017 Statements ......................................................................... 24
20
               B.         Third Quarter 2017 Statements ............................................................................ 26
21
               C.         Statements Regarding the FDA’s Approval of Senza II ...................................... 27
22
               D.         Fourth Quarter and Full Year 2017 Statements ................................................... 27
23
               E.         First Quarter 2018 Statements ............................................................................. 29
24
     VIII.     ADDITIONAL ALLEGATIONS OF SCIENTER .......................................................... 31
25
     IX.       CLASS ACTION ALLEGATIONS ................................................................................ 33
26
     X.        UNDISCLOSED ADVERSE FACTS ............................................................................. 34
27
     AMENDED CLASS ACTION COMPLAINT
28   Case No. 18-cv-05181-VC                                                                                                                     -i-
       Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 3 of 49



     XI.      LOSS CAUSATION ........................................................................................................ 35
 1
     XII.     APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-
 2            MARKET DOCTRINE) .................................................................................................. 37
 3   XIII.    NO SAFE HARBOR ....................................................................................................... 39
 4   XIV.      CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT……………………………40
 5            First Claim ....................................................................................................................... 39
 6            Second Claim ................................................................................................................... 43
 7   XV.      PRAYER FOR RELIEF .................................................................................................. 44
 8   XVI. JURY TRIAL DEMANDED ........................................................................................... 44
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                                                                    -ii-
          Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 4 of 49




 1   I.       NATURE OF THE ACTION
 2            1.    Lead Plaintiff Oklahoma Police Pension and Retirement System (“Lead Plaintiff”
 3   or “Plaintiff”), on behalf of itself and all others similarly situated, alleges the following upon
 4   personal knowledge as to itself and its acts, and upon information and belief as to all other
 5   matters, based upon the ongoing investigation of its counsel. Many of the facts related to Lead
 6   Plaintiff’s allegations are known only by Defendants or are exclusively within Defendants’
 7   custody or control. Lead Plaintiff’s investigation included, among other things, review and
 8   analysis of: (a) public filings made by Nevro Corp. (“Nevro” or the “Company”) with the United
 9   States Securities and Exchange Commission (“SEC”); (b) press releases and other publications
10   disseminated by Defendants and other related non-parties; (c) news articles, shareholder
11   communications, conference call transcripts, and postings on Nevro’s website concerning the
12   Company’s public statements; (d) information filed on the dockets of various cases involving
13   Nevro and certain Company employees; (e) data reflecting the pricing of Nevro common stock;
14   and (f) other publicly available information concerning Nevro and the Individual Defendants.
15   Lead Plaintiff believes that substantial additional evidentiary support for its allegations will be
16   developed after a reasonable opportunity for discovery.
17            2.    Lead Plaintiff asserts claims under Section 10(b) of the Securities Exchange Act
18   of 1934 (“Exchange Act”) and Rule 10b-5 promulgated thereunder, against Defendant Nevro and
19   Defendants Rami Elghandour (“Elghandour”), and Andrew Galligan (“Galligan”) (the
20   “Individual Defendants,” and together with Nevro, “Defendants”), and Section 20(a) of the
21   Exchange Act against the Individual Defendants, on behalf of all investors who purchased or
22   otherwise acquired Nevro common stock between August 8, 2017 and June 29, 2018, inclusive
23   (the “Class Period”).
24

25

26

27
     AMENDED CLASS ACTION COMPLAINT
28   Case No. 18-cv-05181-VC                                                                        -1-
       Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 5 of 49




 1   II.    INTRODUCTION

 2          3.       Nevro is a medical device company that develops technology for the treatment of

 3   chronic pain.    The Company’s sole product and only source of revenue is a spinal cord

 4   stimulation (“SCS”) system called “Senza,” which is surgically implanted in patients and

 5   alleviates chronic pain by delivering high frequency electrical stimulation to a patient’s spine.

 6   Senza is purportedly unique and superior to other SCS systems because its high frequency

 7   stimulation alleviates pain at a higher efficacy rate without causing considerably unpleasant and

 8   uncomfortable side-effects such as tingling, numbness, and buzzing sensations. Throughout the
 9   Class Period, Defendants repeatedly touted Senza’s “proprietary technology” and “extensive
10   intellectual property” as a “competitive advantage,” and assured investors that this “once in a

11   generation” therapy was the primary differentiating factor setting the Company apart from its

12   major competitors.       Sophisticated market participants accepted Defendants’ claims.       For

13   instance, a March 2017 Cannacord Genuity report on Nevro emphasized that the Company’s

14   “revolutionary Senza SCS system” was a “truly disruptive technology in one of the largest

15   markets in all of Med-Tech, chronic pain,” and stated that the proprietary nature of the

16   technology should “maintain [Nevro’s] monopolistic hold on the high frequency therapy realm in

17   SCS through 2030.”        Fueled by Defendants’ representations, the Company’s stock price

18   substantially increased, reaching a Class Period high of $93.31 on October 5, 2017.

19          4.       Defendants’ statements were materially false and misleading. In reality, Nevro’s

20   purportedly “proprietary technology” was founded upon a years-long, fraudulent scheme to steal

21   trade secrets from one of the Company’s main competitors, Boston Scientific Corporation

22   (“Boston Scientific”).    Specifically, in recent years, Nevro poached dozens of key Boston

23   Scientific scientists and engineers who were instrumental developers of critical Boston Scientific

24   SCS technologies, all in a concerted effort to misappropriate confidential and proprietary trade

25   secret information and use it to develop and advance Nevro’s Senza product.              Notably,

26   Defendants’ scheme was revealed through documents and communications that Nevro’s own

27   counsel discovered and disclosed in a series of patent infringement lawsuits between Nevro and
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -2-
       Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 6 of 49




 1   Boston Scientific regarding the very technology upon which Senza is based. Indeed, during

 2   discovery in the various litigations, Nevro’s counsel uncovered evidence that numerous Nevro

 3   scientists stole tens of thousands of documents containing Boston Scientific’s confidential and

 4   proprietary trade secret information, which they then shared with Nevro employees.

 5           5.      Indeed, in a series of e-mails and letters to counsel for Boston Scientific

 6   beginning on August 18, 2017, Nevro’s own counsel acknowledged that James Thacker

 7   (“Thacker”)—Nevro’s current Director of Clinical Field Engineering and a former Boston

 8   Scientific Manager of Field Clinical Engineering—had stolen approximately 35,000 documents
 9   containing confidential and proprietary trade secret information upon his exit from Boston
10   Scientific. Thacker had accessed that information in connection with work he performed for
11   Nevro on several occasions, and he had shared these documents with other employees at the
12   Company. Significantly, during his tenure at Boston Scientific, Thacker worked on technology
13   that included high frequency electrical stimulation—the same technology that is the foundation
14   of Nevro’s Senza system.
15           6.      Remarkably, Nevro’s trade secret theft was not limited to Thacker. Just two

16   months later, on October 30, 2017, Nevro’s counsel once again was compelled to disclose that

17   ongoing discovery had revealed three additional major instances of trade secret theft by key

18   former Boston Scientific executives also poached by Nevro, including a Director of Clinical

19   Marketing and a Senior Field Clinical Engineer who were listed as inventors or co-inventors of

20   numerous Boston Scientific SCS system patents, and who, like Thacker, also worked on high

21   frequency SCS technology for Nevro’s competitor. In response to these revelations, Boston

22   Scientific sent Nevro correspondence on November 3, 2017, identifying 33 additional former

23   Boston Scientific engineers and other executives then-employed by Nevro, requesting forensic

24   searches for stolen Boston Scientific documents, and stating that “the number of former [Boston

25   Scientific] employees who have appeared to [. . .] improperly possess confidential [Boston

26   Scientific] information [. . .], is obviously troubling.”

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                    -3-
       Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 7 of 49




 1          7.      In the wake of Nevro’s confirmation that its employees had confiscated tens of

 2   thousands of confidential Boston Scientific documents, on April 27, 2018, Boston Scientific

 3   initiated its second patent infringement action against Nevro in the United States District Court

 4   for the District of Delaware, which included claims for theft of trade secrets and tortious

 5   interference with contract, and which was buttressed by the extensive evidentiary record

 6   obtained through discovery in the prior litigation, including thousands of internal and

 7   confidential Boston Scientific documents and deposition testimony.              Analysts immediately

 8   reported on the filing, including the documentary evidence supporting Boston Scientific’s
 9   allegations that Defendants intentionally “institutionalized the extensive knowledge of Boston
10   Scientific’s patent portfolio” by using the stolen trade secret information provided by these
11   employees “in connection with . . . its research and development, design, clinical investigation,
12   and testing of the Senza Systems.” The implications for the Company were clear, and the

13   documentation supporting Boston Scientific’s lawsuit was substantial. Indeed, a Wells Fargo

14   report discussing the lawsuit opined that the evidence-backed allegations could very well lead

15   the Delaware court to “reverse the unfair advantage as best it could, whether by imposing delays

16   in future product releases, financial repercussions, or other interventions.”

17          8.      On this news, Nevro’s share price declined $1.46 per share, from a close of

18   $90.82 per share on April 27, 2018 to a close of $89.36 per share on April 30, 2018—wiping out

19   $44 million in the Company’s market capitalization in one trading day.

20          9.      Just two months later, on July 2, 2018, Nevro investors were shocked again when

21   Morgan Stanley & Co. downgraded Nevro to “Equal Weight,” explaining that “Boston Scientific

22   litigation [] are risks to Senza superiority” and that “potential risks to [Senza] therapy’s

23   differentiation later this year warrant the discount.” On this news, Nevro’s stock price dropped

24   another $6.62 per share, or 8.29%, from a close of $79.85 per share on June 29, 2018 to a close

25   of $73.23 per share on July 2, 2018, on high trading volume of more than 2 million shares,

26   wiping out $200 million in market capitalization.

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                          -4-
       Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 8 of 49




 1          10.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

 2   decline in the market value of the Company’s common stock, Plaintiff and other Class members

 3   have suffered significant losses and damages.

 4   III.   JURISDICTION AND VENUE

 5          11.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

 6   Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

 7   C.F.R. § 240.10b-5).

 8          12.     This Court has jurisdiction over the subject matter of this action pursuant to 28
 9   U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
10          13.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and
11   Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the
12   alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts
13   charged herein, including the dissemination of materially false and/or misleading information,
14   occurred in substantial part in this Judicial District. In addition, the Company’s principal place
15   of business is located in this District at 1800 Bridge Parkway, Redwood City, California, 94065.
16          14.     In connection with the acts, transactions, and conduct alleged herein, Defendants
17   directly and indirectly used the means and instrumentalities of interstate commerce, including the
18   United States mail, interstate telephone communications, and the facilities of a national securities

19   exchange.

20   IV.    PARTIES

21          15.     Lead Plaintiff Oklahoma Police Pension and Retirement System, as set forth in

22   the accompanying certification incorporated by reference herein, purchased Nevro common

23   stock during the Class Period, and suffered damages as a result of the federal securities law

24   violations and false and/or misleading statements and/or material omissions alleged herein.

25          16.     Defendant Nevro Corp. is a corporation organized under the laws of the State of

26   Delaware and maintains its principal executive offices at 1800 Bridge Parkway, Redwood City,

27   California, 94065. Nevro’s common stock trades on the New York Stock Exchange (“NYSE”)
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                         -5-
       Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 9 of 49




 1   under the symbol “NVRO.” Nevro is a medical device company whose sole products are spinal

 2   cord stimulation (“SCS”) systems called “Senza I” and “Senza II” (collectively referred to herein

 3   as the “Senza systems” or “Senza”).       Nevro was initially incorporated in March 2006 in

 4   Minnesota under the name “NBI Development, Inc.” In October 2006, the Company was re-

 5   incorporated in Delaware and in June 2007 the Company changed its name to Nevro Corp.

 6   Nevro’s initial public offering of common stock in the U.S. (the “IPO”) took place in November

 7   2014, and it first received approval from the U.S. Food and Drug Administration (“FDA”) to

 8   commercialize Senza in the U.S. in May 2015.
 9          17.       Defendant Rami Elghandour (“Elghandour”) joined Nevro in 2012, has served as
10   Nevro’s Chief Business Officer and President, and as of June 1, 2016, as Nevro’s President and
11   Chief Executive Officer, which positions he continues to hold today. During the Class Period,
12   Defendant Elghandour reviewed, approved, and signed Nevro’s quarterly and annual filings with
13   the SEC on Forms 10-Q and 10-K, including on August 7, 2017, November 6, 2017, February
14   22, 2018 and May 7, 2018, which contained materially false and misleading statements and
15   omissions. In addition, Defendant Elghandour participated in an earnings call in which
16   materially false and misleading statements and omissions concerning Nevro were disseminated.
17          18.       Defendant Andrew Galligan (“Galligan”) joined Nevro in 2010 as its Chief
18   Financial Officer (“CFO”) and remained CFO of the Company at all relevant times. During the

19   Class Period, Defendant Galligan reviewed, approved, and signed Nevro’s quarterly and annual

20   filings with the SEC on Forms 10-Q and 10-K, including on August 7, 2017, November 6, 2017,

21   February 22, 2018 and May 7, 2018, which contained materially false and misleading statements

22   and omissions.

23          19.       Defendants Elghandour and Galligan (collectively the “Individual Defendants”),

24   because of their positions with the Company, possessed the power and authority to control the

25   contents of Nevro’s reports to the SEC, press releases and presentations to securities analysts,

26   money and portfolio managers and institutional investors, i.e., the market.      The Individual

27   Defendants were provided with copies of the Company’s reports and press releases alleged
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -6-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 10 of 49




 1   herein to be misleading prior to, or shortly after, their issuance and had the ability and

 2   opportunity to prevent their issuance or cause them to be corrected. Because of their positions

 3   and access to material non-public information available to them, the Individual Defendants knew

 4   that the adverse facts specified herein had not been disclosed to, and were being concealed from,

 5   the public, and that the positive representations which were being made were then materially

 6   false and/or misleading. The Individual Defendants are liable for the false statements pled

 7   herein.

 8   V.        OVERVIEW OF THE FRAUD
 9             A.    Background of Nevro and the SCS Industry

10             20.   Nevro is a global medical device company focused on developing and

11   commercializing devices designed to treat patients suffering from chronic pain. Nevro’s sole

12   product is a spinal cord stimulation (“SCS”) system, sold under the brand name “Senza” and

13   available in two iterations, Senza I and Senza II.

14             21.   SCS therapy involves the surgical implantation of a device that sends electrical

15   pulses through the patient’s spine in order to alleviate chronic pain. Traditional SCS devices

16   mask pain by creating a tingling or numbing sensation known as paresthesia. Paresthesia is a

17   major problem for patients, as it is unpleasant and can limit activity and mobility. In contrast to

18   competing SCS products, Nevro’s Senza systems purport to use “proprietary” high-frequency

19   electrical stimulation—which the Company refers to as “HF10 therapy”—to alleviate pain

20   without causing paresthesia.     Accordingly, Nevro claims that its “proprietary technology”

21   provides the Company with a key competitive advantage and a differentiating factor over its SCS

22   competitors like Boston Scientific, Abbott, and Medtronic.

23             22.   Nevro first began marketing a version of its Senza product in Europe in 2010.

24   However, 80% of the market for SCS systems is in the United States. Thus, in May 2012, Nevro

25   began a 24-month pivotal clinical study for the purpose of gaining FDA approval to market

26   Senza I in the U.S. Nevro completed its study in March 2014, and filed for its IPO in November

27   2014. In May 2015, Senza I gained FDA approval and Nevro began selling its product in the
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                        -7-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 11 of 49




 1   United States shortly thereafter. Nevro’s U.S. sales quickly grew from $24 million in 2015 to

 2   $173 million in 2016 to $263.6 million in 2017, as Nevro’s Senza systems gained market share

 3   in the multi-billion-dollar U.S. SCS systems market.

 4          B.     Nevro Repeatedly Touts its “Proprietary” Technology as a Key Advantage

 5          23.    Prior to and throughout the Class Period, Nevro specifically touted its

 6   “proprietary” HF10 technology as Senza’s key competitive advantage over other SCS devices.

 7   Indeed, Nevro’s press release announcing FDA approval of Senza I touted “the unique nature of

 8   the technological innovation,” making it “meaningfully superior to traditional SCS therapy.”
 9   Indeed, analysts highlighted Nevro’s purportedly “proprietary” technology as a key reason for

10   their investment recommendations. For example, a May 11, 2015 CRT Research report about

11   Nevro stated: “In our view, a differentiated product platform, supported by powerful IP, bolsters

12   Nevro’s competitive position meaningfully. Nevro’s superior growth profile and technological

13   edge warrant a premium to the group.”

14          24.    On August 7, 2017—the day before the start of the Class Period—Nevro put out a

15   press release announcing the Company’s earnings for the second quarter of 2017 that stated:

16   “Nevro has developed and commercialized the Senza spinal cord stimulation (SCS) system, an

17   evidence-based neuromodulation platform for the treatment of chronic pain. The Senza System

18   is the only SCS system that delivers Nevro’s proprietary HF10 therapy.”

19          25.    Similar statements also appeared in the Company’s quarterly and annual SEC

20   filings during the Class Period. For example, the Company’s Annual Report on Form 10-K for

21   the year ended December 31, 2017, filed with the SEC on February 22, 2018, stated that Nevro

22   had “built competitive advantages through our proprietary technology,” and that its “proprietary

23   HF10 therapy…allows for pain relief without paresthesia [and] delivers proprietary waveforms

24   at 10,000 Hz pulse rate with a statistically driven and clinically verified programming

25   algorithm.” Also on February 22, 2018, during the earnings call discussing Nevro’s financial

26   results for the fourth quarter and full year 2017, Defendant Elghandour boasted that Senza was

27   “a truly once in a generation medical technology innovation.”
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -8-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 12 of 49




 1          26.      Defendants’ representations regarding the unique and proprietary nature of

 2   Nevro’s Senza systems delivering HF10 therapy had the intended effect, as sophisticated market

 3   participants fully embraced the apparently unique investment opportunity that Nevro provided.

 4   For instance, in a January 25, 2018 analyst report discussing Nevro’s outlook for 2018, Morgan

 5   Stanley reported “[w]e continue to see Nevro taking share this year with its differentiated HF

 6   therapy[.]” And a February 22, 2018 BMO Capital Markets report echoed more of the same:

 7   “The US SCS market is rocking, increasing 20%+, with new awareness, new technologies, and

 8   Nevro is leading the way with its next-generation devices [i.e., Senza II] . . . With its pedal to the
 9   metal we reiterate our Outperform rating on NVRO shares.”

10          C.       Nevro Stole Key Features of Its Technology from Boston Scientific

11          27.      In stark contrast to Nevro’s repeated claims that it had “developed” a

12   “proprietary” and “once in a generation” high-frequency SCS technology that gave it a

13   competitive edge in the market, in reality, Defendants copied the technology underlying Senza

14   from a main competitor through an orchestrated, years-long practice of stealing confidential

15   trade secrets from Boston Scientific.

16          28.      Specifically, in 2004, more than six years before Nevro’s Senza came to market in

17   Europe, Boston Scientific launched its first SCS product—the “Precision Plus® SCS system”

18   (“Precision”). Boston Scientific’s Precision system was substantially similar to Nevro’s later-

19   developed Senza systems in that both were implantable devices that used essentially the same

20   mechanism to alleviate chronic pain by sending electrical pulses through the spine. The only

21   purported difference between the products was that Precision was typically programmed to

22   deliver low-frequency electrical pulses, whereas Senza was typically programmed to deliver

23   high-frequency electrical pulses for the purpose of eliminating paresthesia. However, crucially,

24   as of 2004, Boston Scientific’s Precision device was fully capable of delivering high frequency

25   electrical pulses and alleviating chronic pain without paresthesia—the same features Nevro has

26   since touted as “proprietary.” Indeed, Precision had been designed to be configurable for this

27   very purpose.
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                           -9-
         Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 13 of 49




 1           29.    Boston Scientific’s technology became the foundation for Nevro’s subsequent

 2   Senza systems through a years-long effort to poach senior engineers and other executives from

 3   Boston Scientific. Beginning no later than August 2007, Nevro hired dozens of former Boston

 4   Scientific key SCS engineers, scientists, patent inventors, product developers, and other

 5   employees with critical industry knowledge, and used them to further the development of Senza.

 6   Indeed, as was later revealed, several of these key scientists and engineers not only brought with

 7   them in-depth knowledge of Boston Scientific’s SCS technology, but tens of thousands of stolen

 8   documents, which they then shared with other Nevro employees and used in their work on
 9   Nevro’s Senza systems.

10           30.    Significantly,   Boston   Scientific   did   not   become     aware   of   Nevro’s

11   misappropriation of trade secrets until much later. In recent years, Nevro and Boston Scientific

12   have become embroiled in multi-national patent-related litigation before this Court, in the

13   District of Delaware and in Europe. 1 Boston Scientific first learned of most of these instances of

14   misappropriation when, during the course of discovery in the California Action, Nevro’s own

15   attorneys confirmed them through letters exchanged with counsel for Boston Scientific

16   beginning in August 2017.

17           D.     Nevro Poaches Dozens of Former Boston Scientific Scientists and Engineers,
                    Including At Least Six Pivotal Employees Who Stole Confidential Trade
18                  Secrets
19           31.    In particular, six key former Boston Scientific employees who worked extensively

20   on Boston Scientific’s SCS technologies were critical to the development of Nevro’s Senza

21   product, and used stolen proprietary information in order to further that development.

22

23   1
       On November 28, 2016 Nevro commenced a patent infringement action against Boston
24   Scientific in this Court, captioned Nevro Corp. v. Boston Scientific Corp., et al., 16-cv-06830-
     VC (N.D. Cal.) (the “California Action”). On July 24, 2018, this Court granted summary to
25   Boston Scientific. On December 9, 2016, Boston Scientific commenced its own patent
     infringement case against Nevro in the District Court of Delaware, captioned Boston Scientific
26   Corp., et al. v. Nevro Corp., 16-cv-01163 (D. Del.) (the “Delaware I Action”). Presently, the
27   Delaware I Action has been stayed.

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -10-
         Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 14 of 49




 1             32.     James Makous.       No later than August 2007, Nevro hired James Makous

 2   (“Makous”) as its Director of Preclinical Research.       Makous’s prior position had been as

 3   Director, Field Clinical Engineering at Advanced Bionics Corporation—the predecessor of

 4   Boston Scientific’s SCS business that Boston Scientific acquired in 2004 (Advanced Bionics

 5   Corporation and Boston Scientific are collectively referred to herein as “Boston Scientific”). As

 6   documentary evidence produced in the California Action later revealed, and as Nevro’s counsel

 7   has admitted, Makous stole documents containing proprietary and confidential trade secret

 8   information from Boston Scientific and brought them to Nevro. (See, e.g., California Action,
 9   ECF No. 203-7.) Makous then used that information to further the development of Senza.
10   Indeed, Makous was an inventor of key patents both for Boston Scientific’s Precision system,
11   and for Nevro’s Senza systems.

12             33.     James Thacker.      No later than January 2009, Nevro hired James Thacker

13   (“Thacker”), who previously served as Boston Scientific’s Manager of Clinical Field

14   Engineering from April 2000 to August 2006. 2 During that time, Thacker led Boston Scientific’s

15   field clinical engineering group, which helped to develop, administer and analyze critical studies

16   regarding Boston Scientific’s SCS technology and worked in conjunction with the research and

17   development group to develop, test, and commercialize Boston Scientific’s core SCS

18   technologies.      Significantly, Thacker was not only critical in the development of Boston

19   Scientific’s Precision system, but, as documentary evidence produced in the California Action

20   later revealed, he took part in meetings specifically for the purpose of discussing how Precision

21   could be programmed to deliver electrical stimulation at 10,000 Hz—the same high frequency

22   later claimed to be “proprietary” by Nevro. 3

23
     2
         https://www.linkedin.com/in/jrthacker
24
     3
      See, e.g., California Action, ECF No. 318-5 (“This meeting is to discuss the requirements for an
25   “EM3” or Clinical Research System (CRS). This is a souped-up version of EM2.1, where we
     have new software (and possibly hardware?) that can implement features of which the Precision
26   system is capable but are not now being clinically employed. Things such as:- prepulsing,- very
27   high rate (-10kHz)- new Navigator tables/algorithms- RC-based Navigation.” (emphasis added)).

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -11-
         Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 15 of 49




 1            34.     Further, Thacker was listed as an inventor or co-inventor on numerous patents

 2   critical to Boston Scientific’s Precision devices and on multiple patents critical to Nevro’s Senza

 3   systems, including several patents specifically concerning Senza’s ability to use high frequency

 4   stimulation in order to avoid paresthesia.

 5            35.     Moreover, as Nevro’s own counsel has admitted, and as confirmed by documents

 6   Thacker produced in discovery in the California Action, Thacker stole approximately 35,000

 7   documents containing proprietary and confidential trade secret information regarding Boston

 8   Scientific’s SCS technology before he left Boston Scientific. 4        Evidence revealed in the
 9   California Action also has shown that Thacker later accessed those same stolen documents at

10   Nevro by inserting a Boston Scientific-owned thumb drive into his Nevro laptop on several

11   occasions. 5    Further, evidence has shown that, during 2009, Thacker disseminated critical

12   documents belonging to Boston Scientific concerning its SCS technology to Nevro employees. 6

13   For example, on April 16, 2009, Thacker emailed a document titled “Stimulus™ Confirmatory

14   Study,” the detailed protocol used by Boston Scientific during its clinical investigation of

15   Precision, to a Nevro colleague. And on May 4, 2009, Thacker emailed another document to a

16   different Nevro employee titled “Spinal Cord Stimulator Clinician’s Programming System,

17   Module Specification,” which, inter alia, detailed the specifications used to program the

18   Precision system to emit electrical stimulation at high frequencies—the very aspect of Boston

19   Scientific’s Precision systems that Nevro later claimed was “proprietary” to its Senza systems.

20            36.     Wesley Park. Wesley Park (“Park”) was employed by Boston Scientific from

21   2005 through 2008, where he managed key projects relating to Boston Scientific’s Precision

22   system. No later than January 2009, Nevro hired Park as Head of Global Clinical Research

23   Programs—Executive Staff, where he “developed high frequency therapy algorithms” and later

24

25   4
         See, e.g., California Action, ECF Nos. 202-14, 202-18.
     5
26       See California Action, ECF No. 193-9.
     6
27       See California Action, ECF No. 202-16.

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -12-
         Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 16 of 49




 1   “managed and successfully complet[ed a] U.S. pivotal study which led to FDA approval” of

 2   Senza in 2015. 7 Critically, Park used the knowledge and proprietary information he acquired at

 3   Boston Scientific to co-author for Nevro, along with Thacker, many patents critical to Senza,

 4   including several patents specifically concerning Senza’s ability to use high frequency

 5   stimulation in order to avoid paresthesia.

 6            37.     Like Makous and Thacker, as Nevro’s own counsel has admitted, and as

 7   confirmed by documents produced in the California Action, Park stole a hard drive with

 8   thousands of critical documents containing confidential and proprietary trade secret information
 9   concerning Boston Scientific’s SCS technology and brought them to Nevro. 8               Further,

10   documentary evidence made public has already shown that Park was involved in the

11   transmission of the critical “Stimulus™ Confirmatory Study” document emailed to him by

12   Thacker in mid-2009.

13            38.     David Marco.    No later than January 2009, Nevro also hired David Marco

14   (“Marco”), who had previously worked at Boston Scientific as a Field Clinical Engineer, where

15   he helped Boston Scientific complete an FDA clinical trial of its Precision system. 9 Nevro hired

16   Marco as a Principal Field Clinical Engineer, and he worked for Nevro on “patient testing,

17   research, clinical trials, and supporting development efforts” relating to Nevro’s Senza product.

18   Like Makous, Thacker and Park, as Nevro’s counsel has admitted, Marco also stole Boston

19   Scientific documents containing proprietary and confidential trade secret information, retained

20   them on an external hard drive, and brought them to Nevro. 10 Further, Marco was involved in

21   the transmission of the critical “Spinal Cord Stimulator Clinician’s Programming System,

22   Module Specification” document emailed to him by Thacker in mid-2009.

23

24   7
         https://www.linkedin.com/in/wesleypark/
25   8
         See California Action, EFC Nos. 203-7, 203-16.
     9
26       https://www.linkedin.com/in/david-marco-513251a/
     10
27        See California Action, EFC No. 203-7.

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                     -13-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 17 of 49




 1             39.    Kerry Bradley.    No later than August 2013, Nevro hired Kerry Bradley

 2   (“Bradley”) as Senior Director, Research. Bradley previously worked at Boston Scientific,

 3   where he was the inventor or co-inventor on 19 different SCS system patents, all relating to

 4   Boston Scientific’s Precision devices. Bradley had also led a team of scientists to “investigate

 5   [a] wide range of neuromodulation therapies and targets” as well as design and execute clinical

 6   studies, undertake computational modeling, and other key tasks relating to Boston Scientific’s

 7   development of its SCS devices. 11 Indeed, an internal Boston Scientific email disclosed in

 8   discovery in the California Action described Bradley as “likely the most knowledgeable person
 9   of SCS clinical experience and science in [Boston Scientific]” and stated that Bradley “is the one

10   that drove many of the early studies…that helped us develop the algorithms to troll

11   stimulation…In fact, he created that algorithm.” 12 The email further stated that Bradley “has

12   been a proponent for years of the high [frequency] rate study that we are now trying to

13   accelerate,”—i.e. a study on the same high-frequency technology that Nevro has since claimed is

14   “proprietary.” 13

15             40.    Further, documents have revealed that Bradley participated in the same 2005

16   meeting as Thacker during which Boston Scientific employees specifically discussed how

17   Precision devices could be programmed to deliver stimulation pulses with a frequency of 10,000

18   Hz—the same high frequency utilized by Nevro’s Senza systems delivering HF10 therapy. 14 At

19   Nevro, Bradley used confidential and proprietary knowledge he acquired at Boston Scientific in

20   his leading of a research team focused on mechanisms of action for Nevro’s HF10 therapy, and

21   in his authoring or co-authoring of numerous key patents used in Nevro’s Senza devices.

22             41.    Dongchul Lee. No later than November 2013, Nevro hired Dongchul Lee (“Lee”)

23   as Director of Theoretical Research. Lee was previously employed by Boston Scientific as a

24   11
          https://www.linkedin.com/in/kerry-bradley-9305168
25   12
          California Action, ECF No. 202-8 (emphasis added).
     13
26        Id. (emphasis added).
     14
27        See California Action, ECF No. 318-5.

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -14-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 18 of 49




 1   Principal Research Scientist, where he was a key member of the team conducting

 2   neuromodulation research for Boston Scientific’s SCS systems.             As later revealed during

 3   discovery in litigation between Boston Scientific and Lee, 15 Lee stole approximately 20,000

 4   confidential and proprietary documents from Boston Scientific by copying them to his personal

 5   hard drive. Lee then brought those documents with him and accessed those documents in

 6   connection with his work for Nevro. 16 Among other things, these documents included a highly

 7   confidential research study protocol relating to SCS therapy, as well as unpublished research

 8   data.
 9           42.    While at Boston Scientific, Lee authored or co-authored numerous key patents

10   relating to SCS therapy, including patents specifically relating to the provision of SCS therapy

11   without creating paresthesia—one of the key features Nevro later claimed as “proprietary.”

12   Further, while at Boston Scientific, Lee had access to key areas of confidential and proprietary

13   SCS-related knowledge, each of which was crucial to the development of Nevro’s Senza

14   technology. For example, Lee had access to Boston Scientific’s studies of the mechanism of

15   action for SCS, and had, in fact, led a research effort to investigate the sensations felt by patients

16   during SCS therapy—information highly relevant to the development of paresthesia-free therapy.

17   Further, Lee worked extensively on developing key algorithms used in programming SCS

18   devices—algorithms that would be crucial to enabling the SCS devices to operate at higher

19   frequencies. Lee not only brought this confidential and proprietary information with him to

20
     15
21     On December 13, 2013, Boston initiated a lawsuit against Lee, asserting claims of breach of
     contract and trade secret misappropriation, captioned Boston Scientific Corp. v. Dongchul Lee,
22   13-cv-13156-DJC (D. Mass.) (the “Lee Action”). Although Nevro was not a party to the Lee
     Action, Defendants undeniably were aware of it and Defendant Elghandour even submitted his
23   own affidavit confirming his awareness of the proceedings and documents produced in
     discovery. See, e.g., Lee Action, ECF No. 19.
24
     16
       See, e.g., Lee Action, ECF No. 88-1 (affidavit submitted by Chief Technology Officer of
25   computer forensic services company, attesting “we have now been able to determine that an
     extensive set of materials (about 3300 files) was copied from Dr. Lee’s Boston Scientific Lenovo
26   X220 laptop and subsequently transferred to Dr. Lee’s Nevro laptop” and that these files “were
27   opened on Dr. Lee’s Nevro computer after Dr. Lee joined Nevro”).

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                          -15-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 19 of 49




 1   Nevro, but specifically announced his intention to continue working on this same SCS

 2   technology while working at Nevro. 17

 3             E.     Nevro’s Own Counsel Discovers Nevro Employees’ Theft of Boston
 4                    Scientific’s Proprietary Trade Secrets

 5             43.    During the course of discovery in the California Action, Nevro’s counsel

 6   discovered documentary evidence of Nevro’s theft of trade secrets described above.

 7   Specifically, no later than August 2017, Nevro’s counsel learned that Thacker had stolen

 8   documents during his employment with Boston Scientific, and had accessed them at Nevro.
 9             44.    On August 18, 2017, Nevro’s counsel disclosed to counsel for Boston Scientific
10   that “[i]t has come to our attention that Jim Thacker was in possession at his home of documents
11   from his period of employment at Boston Scientific.” (California Action, ECF No. 202-14.)
12             45.    On August 31, 2017, Nevro’s attorneys informed counsel for Boston Scientific
13   that Nevro had agreed to “produce the documents relating to the hiring and onboarding of Mr.
14   Thacker,” provide “Mr. Thacker’s project list from his first two years at Nevro,” and “conduct a
15   reasonable search to determine whether Mr. Thacker distributed any confidential [Boston
16   Scientific] documents to other Nevro personnel.” (California Action, ECF No. 202-14.)
17             46.    On September 15, 2017, Nevro agreed to “mov[e] forward with searching Mr.
18   Thacker’s emails” for documents or communications containing confidential and proprietary

19   trade secret information belonging to Boston Scientific, including conducting searches “to

20   determine whether Mr. Thacker inserted the thumb drives [containing stolen Boston Scientific

21   information] into computers he had access to at Nevro.” (California Action, ECF No. 202-14.)

22             47.    In October 2017, communications between Nevro’s counsel and Boston

23   Scientific’s counsel confirmed that Thacker “sent BSC confidential information to Nevro

24   employees” on multiple occasions shortly after the commencement of his tenure at Nevro, and

25

26
     17
27        See, e.g., Lee Action, ECF No. 122 ¶ 1.

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                     -16-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 20 of 49




 1   indeed was still continuing to access such confidential and proprietary information on his Nevro-

 2   issued laptop as late as April 2015. (California Action, ECF Nos. 193-9; 202-18.)

 3          48.     Remarkably, later that same month on October 30, 2017, Nevro’s attorneys

 4   admitted to counsel for Boston Scientific that three more former Boston Scientific employees

 5   had stolen documents containing Boston Scientific’s confidential and proprietary trade secret

 6   information prior to joining Nevro: “It has come to our attention that David Marco, Jim Makous

 7   and Wesley Park retained [Boston Scientific] documents when they left their employment.”

 8   (California Action, ECF No. 203-7.) Nevro’s attorneys also explained that, “[i]n the case of Mr.
 9   Park, the documents were contained on a hard drive that we believe may contain additional
10   [Boston Scientific] documents” and that “Nevro will cooperate with Boston Scientific to
11   determine whether any of the documents were distributed to others within the company.” (Id.)
12          49.     On November 3, 2017, Boston Scientific’s counsel sent a letter to Nevro’s

13   counsel informing Defendants that, “for the period of time that Mr. Park worked at BSC (2005-

14   08), he retained thousands of documents that on their face, appear to contain BSC confidential

15   and proprietary information” and asked that Nevro “forensically image and search” the files of

16   33 former Boston Scientific employees then working at Nevro, including No.1 on the list, Kerry

17   Bradley. (California Action, ECF No. 203-16 (emphasis added).)

18          50.     In response to these discoveries, on April 27, 2018 Boston Scientific filed a

19   second patent infringement action against Nevro in the District of Delaware, captioned Boston

20   Scientific Corp., et al. v. Nevro Corp., 18-cv-00644 (D. Del.) (the “Delaware II Action”).

21   VI.    THE TRUTH IS REVEALED

22          A.      Armed With Documentary Evidence of Nevro’s Trade Secret Theft Boston
23                  Scientific Initiates the Delaware II Action

24          51.     On April 27, 2018, the truth began to emerge when it was revealed that Boston

25   Scientific had initiated the Delaware II Action, its second patent infringement case against

26   Nevro, backed by the substantial documentary evidence of misappropriation Nevro and others

27   had provided during discovery in the California Action. In that complaint, Boston Scientific
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -17-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 21 of 49




 1   alleged that Nevro’s Senza systems “willfully infringe Boston Scientific’s patents directed to

 2   critical features of SCS systems, including features for programming the implanted device and

 3   communicating with and recharging and monitoring the status of the battery within the

 4   implantable components of SCS systems.”           (Delaware II Action, ECF No. 1 at ¶ 1.)

 5   Significantly, the facts alleged in the Delaware Complaint were not mere allegations, but were

 6   supported and confirmed by extensive discovery taken in the California Action. Although much

 7   of this discovery remains sealed, publicly available documents confirm that the discovery

 8   included tens of thousands of documents relating to Nevro’s theft of trade secrets produced by
 9   Nevro and its employees, depositions of Thacker, Marco, and Park, and correspondence with
10   Nevro’s own counsel in which Nevro’s counsel admitted that Nevro employees had stolen
11   Boston Scientific trade secrets.
12          52.     In addition to alleging that Nevro’s Senza systems had violated no less than nine

13   of Boston Scientific’s U.S. patents, Boston Scientific also asserted claims against Nevro for trade

14   secret misappropriation and tortious interference with contract action. Indeed, the Delaware II

15   Action complaint detailed a long-running, deceptive scheme by Nevro dating back to at least

16   2009, whereby Nevro actively recruited and hired dozens of former Boston Scientific employees

17   who stole thousands of documents containing Boston Scientific’s confidential, proprietary trade

18   secrets. In turn, Nevro used that information to develop and improve Nevro’s Senza systems,

19   with the full knowledge and awareness of Defendants.

20          53.     Specifically, the complaint alleged that “at least 48 past employees of Boston

21   Scientific are currently employed by Nevro,” and that “[m]any of these Nevro employees are

22   intimately familiar with Boston Scientific’s SCS systems and core SCS technologies.” (Delaware

23   II Action, ECF No. 1 at ¶ 30 (emphasis added).) Most critically, however, the complaint further

24   alleged that “one or more of the dozens of former Boston Scientific employees that Nevro has

25   recruited and hired disclosed trade secrets relating to Boston Scientific’s spinal cord stimulation

26   (‘SCS’) systems to Nevro, in violation of those employees’ contractual obligations; those trade

27   secrets were the product of substantial investments and treated confidentially by Boston
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -18-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 22 of 49




 1   Scientific and were of considerable value to Nevro in its efforts to develop an SCS product that

 2   competed directly with Boston Scientific’s SCS products; and Nevro was aware of and benefited

 3   from those disclosures.” (Delaware II Action, ECF No. 1 at ¶ 1 (emphases added).)

 4          54.     According to Boston Scientific, “Nevro strived to acquire information regarding

 5   Boston Scientific’s SCS systems and core SCS technologies and its institutional knowledge of

 6   the SCS market and SCS business practices from these former Boston Scientific employees.”

 7   (Delaware II Action, ECF No. 1 at ¶ 30.) Nevro thereafter intentionally “institutionalized the

 8   extensive knowledge of Boston Scientific’s patent portfolio” (Delaware II Action, ECF No. 1 at
 9   ¶ 32) by using the stolen trade secret information provided by these employees “in connection
10   with its business activities, including its research and development, design, clinical investigation,

11   and testing of the Senza Systems.” (Delaware II Action, ECF No. 1 at ¶ 103 (emphasis added).)

12
            B.      Documentary Evidence Obtained Through                       Extensive      Discovery
13                  Substantiates Nevro’s Trade Secret Theft
14          55.     Four of the 48 former Boston Scientific employees identified in the Delaware II

15   Action are Thacker, Bradley, Park and Lee—i.e., key employees named as inventors or co-

16   inventors of most of the SCS system patents held by both companies—who, before beginning to

17   work for Nevro, “had extensive knowledge of Boston Scientific’s neuromodulation patent

18   portfolio, including many of the Asserted Patents, their applications and/or their patent families.”

19   (Delaware II Action, ECF No. 1 ¶ 29; see also id. ¶¶ 26-28, 100.). For instance, the complaint in

20   the Delaware II Action alleges regarding Thacker: “During his time at Boston Scientific, Mr.

21   Thacker led Boston Scientific’s field clinical engineering group, which helped to develop,

22   administer, and analyze critical studies, de-bugged SCS systems, and worked in conjunction with

23   Boston Scientific’s research & development group to develop, test, and commercialize its core

24   SCS technologies.” (Delaware II Action, ECF No. 1 ¶ 27.)

25          56.     As a condition of his employment with Boston Scientific, Thacker signed a

26   confidentiality agreement that required him to keep confidential during the term of his

27   employment and thereafter, all trade secrets developed or learned during the course of his
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                         -19-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 23 of 49




 1   employment. When Thacker left Boston Scientific voluntarily in 2006, he represented to the

 2   Company that he did not have in his possession any Boston Scientific-owned property, including

 3   proprietary or trade secret documents. However, unbeknownst to Boston Scientific or Nevro

 4   investors, Thacker had taken more than 34,000 Boston Scientific documents with him, including

 5   by copying materials from Boston Scientific-owned thumb drives. (Delaware II Action, ECF

 6   No. 1 ¶¶ 91-94, 96-98.)

 7          57.    The fact that Nevro’s senior employees had essentially stolen thousands of

 8   documents from Boston Scientific and used them to develop Nevro’s “proprietary” technology
 9   was well-known to Defendants. Indeed, on April 18, 2017, Nevro’s counsel informed Boston
10   Scientific that “Mr. Thacker in fact took thousands of confidential Boston Scientific documents

11   with him,” including “laboratory notebooks detailing the work he performed during the

12   ‘Stimulus’ clinical trials for Boston Scientific’s Precision™ SCS system. Mr. Thacker also took

13   Boston Scientific-owned thumb drives, actual Precision™ demonstration devices, Physician lead

14   manuals, Physician implant manuals, and Precision™ media kits.” (Delaware II Action, ECF

15   No. 1 ¶ 97.) “In addition to the laboratory notebooks, the over 34,000 files taken by Mr. Thacker

16   included proprietary data concerning Boston Scientific’s research and development, product

17   development plans, manufacturing plans and methods, clinical investigations, patient data,

18   programming specifications, marketing and sales force plans, product component lists, product

19   specifications and diagrams, and budgetary, financial, and cost data.” (Delaware II Action, ECF

20   No. 1 ¶ 98 (emphasis added).)

21          58.    The documentary evidence submitted in connection with the Delaware II Action

22   also made clear that the trade secrets that Thacker stole from Boston Scientific were

23   disseminated to other Nevro employees upon the commencement of Thacker’s tenure with

24   Nevro: “On multiple occasions, while employed by Nevro, Mr. Thacker disclosed Boston

25   Scientific’s confidential, proprietary information to Nevro. As one example, on April 16, 2009,

26   Mr. Thacker emailed Nevro employee Wesley Park (also a former Boston Scientific employee)

27   and attached a 50-page document with the file name “SCS_Protocol_Rev.B_3Feb03.” The
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                     -20-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 24 of 49




 1   attachment was a draft “Stimulus™ Confirmatory Study” authored by Boston Scientific’s

 2   predecessor Advanced Bionics. Upon information and belief, at the time Mr. Thacker disclosed

 3   the Confirmatory Study, Mr. Park was Nevro’s Director of Clinical Marketing and responsible

 4   for, among other things, leading and managing the U.S. and European clinical trials, including

 5   designing studies, selecting study sites, analyzing and interpreting data, and managing field

 6   clinical engineers and clinical specialists.” (Delaware II Action, ECF No. 1 ¶ 100; see also

 7   California Action, ECF No. 202-22 (April 16, 2009 e-mail with attachment sent to Park by

 8   Thacker).)
 9          59.     The Delaware II Action also made clear that the stolen information was critical
10   for Boston Scientific’s SCS systems: “The Stimulus Confirmatory Study was Boston Scientific’s
11   protocol to run the clinical investigation for its Precision™ product, and was a compilation of
12   information necessary for Boston Scientific’s clinical investigation, including such confidential
13   information as subject enrollment criteria (e.g., detailed inclusion and exclusion criteria), study
14   design, methodology/testing requirements, and monitoring requirements.” (Delaware II Action,
15   ECF No. 1 ¶ 102.)
16          60.     Moreover, the timeframe associated with the trade secret theft also supported the

17   pivotal role that the information played in the development of Senza: “Nevro’s possession of

18   Boston Scientific’s internal clinical investigation protocol for its Precision™ SCS product would

19   have been of value to Nevro, who during the relevant time period was developing its own SCS

20   system, and conducting its own clinical investigations. Since Nevro had never developed an

21   SCS product before, the Stimulus Confirmatory Study disclosed by Mr. Thacker provided Nevro

22   with a necessary tool to develop its own clinical investigation protocol…. Nevro has used the

23   information provided by Mr. Thacker in connection with its business activities, including in its

24   research and development, design, clinical investigation, and testing of the Senza Systems.”

25   (Delaware II Action, ECF No. 1 ¶ 103 (emphasis added)).

26          61.     The Delaware II Action provided additional evidence of Thacker disseminating

27   confidential Boston Scientific information to Nevro employees: “As another example, on May 4,
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -21-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 25 of 49




 1   2009, Mr. Thacker emailed Nevro employee David Marco (also a former Boston Scientific

 2   employee) and attached a 26-page document entitled ‘Spinal Cord Stimulator Clinician’s

 3   Programming System, Module Specification.’ Upon information and belief, at the time Mr.

 4   Thacker disclosed the Module Specification to Mr. Marco, Mr. Marco was a Senior Field

 5   Clinical Engineer at Nevro and responsible for, among other things, training and programming

 6   manuals. Mr. Marco worked at Boston Scientific from 2004 to 2007. During that time, Mr.

 7   Marco helped Boston Scientific complete the clinical trial for the Precision™ SCS product,

 8   helped with all phases of equipment troubleshooting, and contributed many ideas for new
 9   equipment. Mr. Marco also taught salesmen and physicians.” (Delaware II Action, ECF No. 1 ¶
10   104); see also California Action, ECF No. 202-24 (May 4, 2009 e-mail with attachment sent to
11   Marco by Thacker).)
12          C.       The Market Reacts To The Revelations of Nevro’s Trade Secret Theft
13          62.      Although these misappropriations of trade secrets were not news to Defendants,
14   the filing of the complaint in the Delaware II Action marked the first time the market became
15   aware of Nevro’s theft of Boston Scientific’s trade secrets and its use of that information to
16   develop and advance its allegedly “proprietary” Senza systems delivering HF10 therapy.
17          63.      Analysts picked up on this development and reported Boston Scientific’s
18   allegations of Nevro’s theft to the market. For example, a Wells Fargo report issued on April 29,

19   2018, stated:

20          According to our patent consultant, the trade secret case would matter if it turns out that
            any information was taken from BSX and then became critical to Nevro’s product
21          development, testing, or approval process. In that case, the court would try to reverse the
            unfair advantage as best it could, whether by imposing delays in future product releases,
22          financial repercussions, or other interventions. (Emphasis in original.)
23
            64.      Upon the market learning for the first time of Nevro’s theft and the resulting
24
     possibility that the Company’s purported intellectual property rights covering its SCS system
25
     technologies could be invalidated, Nevro’s share price declined $1.46 per share, from a close of
26

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -22-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 26 of 49




 1   $90.82 per share on April 27, 2018 to a close of $89.36 per share on April 30, 2018 – wiping out

 2   $44 million in the Company’s market capitalization in one trading day.

 3          65.        On July 2, 2018, Nevro investors were shocked again when Morgan Stanley &

 4   Co. downgraded Nevro to “Equal Weight,” explaining that “Boston Scientific litigation [] are

 5   risks to Senza superiority” and that “potential risks to [Senza] therapy’s differentiation later this

 6   year warrant the discount.”

 7          66.        On this news, Nevro’s stock price dropped another $6.62 per share, or 8.29%,

 8   from a close of $79.85 per share on June 29, 2018 to a close of $73.23 per share on July 2, 2018,
 9   on high trading volume of more than 2 million shares, wiping out $200 million in market
10   capitalization.
11   VII.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS

12          67.        Throughout the Class Period, Defendants issued a series of statements

13   emphasizing a single theme: Nevro’s Senza systems were based on a “novel,” “proprietary,”

14   “unique,” and “truly once in a generation medical technology innovation” that Nevro had

15   “developed,” affording the Company a critical edge over its competitors and laying the

16   foundation for explosive growth.

17          68.        Defendants’ statements were materially false and misleading.       In reality, the

18   Company’s “development” of its “proprietary” Senza systems delivering HF10 therapy evolved

19   from Nevro’s continuous theft of confidential and proprietary trade secret information generated

20   by one of its competitors, institutionalization of that information through strategically poaching

21   Boston Scientific’s key patent inventor employees and utilization of that stolen information to

22   develop and advance the trajectory of Senza.

23          69.        As a result, Nevro’s intellectual property was at high risk of being invalidated

24   once Boston Scientific discovered its infringement. Instead, the entire foundation and continued

25   existence of the Company—whose only product was Senza—was dependent upon Defendants’

26   continued concealment of their perpetration of this misappropriation scheme.

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                         -23-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 27 of 49




 1          70.     On the first day of the Class Period, Nevro’s common stock closed at a share price

 2   of $86.63 on August 8, 2017. Because Defendants successfully concealed that Nevro had, in

 3   essence, stolen its sole SCS product from its competitor, the Company’s share price steadily

 4   increased over time, reaching a Class Period high of $93.31 on October 5, 2017, an average

 5   Class Period price of $88.01 and a closing price of $90.82 per share on April 27, 2018–the

 6   trading day immediately before the market leaned of the filing of Boston Scientific’s complaint

 7   in the Delaware II Action.

 8          71.     Once the market learned that Nevro’s purportedly “proprietary” product, in fact,
 9   had been misappropriated, the enormity of the risk the Company faced from the possibility that
10   all of the patents covering its Senza systems delivering HF10 therapy could be invalidated as a
11   result of Defendants’ fraud caused Nevro’s share price to drastically decline over the course of
12   just two months from a price of $90.82 per share on April 27, 2018 to a price of $73.23 on July
13   2, 2018, the first trading day after the end of the Class Period, thereby substantially damaging all
14   Class members.
15          A.      Second Quarter 2017 Statements
16          72.     On August 7, 2017, after market close, Nevro issued a press release to investors
17   announcing the Company’s financial results for the second quarter of 2017. That press release
18   contained the following misrepresentations by the Company:

19          Nevro has developed and commercialized the Senza spinal cord stimulation (SCS)
            system, an evidence-based neuromodulation platform for the treatment of chronic pain.
20          The Senza System is the only SCS system that delivers Nevro’s proprietary HF10
            therapy. 18
21

22

23   18
       Every single press release issued by Nevro from this point through the end of the Class Period
24   contained substantially similar misrepresentations regarding the proprietary nature of intellectual
     property essential to Nevro’s ability to sell its only revenue generating product in the United
25   States and contained the claim that Senza had been developed by the Company, including the
     press releases Defendants issued on August 24, 2017, October 23, 2017, November 6, 2017,
26   December 20, 2017, January 8 and 12, 2018, February 8 and 22, 2018, March 22, 2018, April 23,
27   2018, and May 2, 7 and 14, 2018.

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                        -24-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 28 of 49




 1          73.      Also on August 7, 2017, after market close, Nevro filed its Quarterly Report on

 2   SEC Form 10-Q for the quarter ended June 30, 2017, which was signed by the Individual

 3   Defendants, announcing the Company’s second quarter 2017 financial results (the “2Q17 10-

 4   Q”). In addition to reporting second quarter revenue, the 2Q17 10-Q stated:

 5          We have developed and commercialized the Senza spinal cord stimulation (SCS) system,
            an evidence-based neuromodulation platform for the treatment chronic pain. Our
 6
            proprietary paresthesia-free HF10 therapy, delivered by our Senza system, was
 7          demonstrated in our SENZA-RCT study to be superior to traditional SCS therapy[.]

 8          74.      As a result of Defendants’ misleading statements to investors, Nevro stock gained
 9   approximately $4.00 per share, from a close of $82.66 on August 7, 2017 to a close of $86.63 on
10   August 8, 2017.         Moreover, as Defendants continued making substantially similar
11   representations throughout the Class Period, the Company’s share price steadily increased over
12   time, reaching a Class Period high of $93.31 on October 5, 2017, and an average Class Period
13   price of $88.01.
14          75.      Defendants’ statements in paragraphs 72 and 73 were materially false and
15   misleading at the times they were made. At all relevant times throughout the Class Period,
16   Nevro failed to disclose to investors that the Company’s Senza systems and HF10 therapy were
17   developed by scientists and engineers that the Company poached from Boston Scientific, and
18   that Nevro’s purportedly “proprietary” technology was actually based on tens of thousands of
19   stolen internal Boston Scientific confidential documents and trade secret information. In
20   addition, Defendants intentionally or recklessly misappropriated these trade secrets by utilizing
21   the institutional knowledge of and stolen information provided by these scientists and engineers
22   to develop, advance, and unlawfully obtain patent rights covering Nevro’s Senza systems and
23   HF10 therapy.
24

25

26

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                     -25-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 29 of 49




 1          B.       Third Quarter 2017 Statements

 2          76.      On November 6, 2017, after market close, Nevro issued a press release to

 3   investors announcing the Company’s financial results for the third quarter of 2017. That press

 4   release contained the following misrepresentations by the Company:

 5          Nevro has developed and commercialized the Senza spinal cord stimulation (SCS)
            system, an evidence-based neuromodulation platform for the treatment of chronic pain.
 6          The Senza System is the only SCS system that delivers Nevro’s proprietary HF10
            therapy.
 7

 8          77.      Also on November 6, 2017, after market close, Nevro filed its Quarterly Report
 9   on SEC Form 10-Q for the quarter ended September 30, 2017, which was signed by the
10   Individual Defendants, announcing the Company’s third quarter 2017 financial results (the
11   “3Q17 10-Q”). In addition to reporting second quarter revenue, the 3Q17 10-Q stated:
12          We have developed and commercialized the Senza spinal cord stimulation (SCS) system,
            an evidence-based neuromodulation platform for the treatment chronic pain. Our
13
            proprietary paresthesia-free HF10 therapy, delivered by our Senza system, was
14          demonstrated in our SENZA-RCT study to be superior to traditional SCS therapy[.]

15          78.      Defendants’ statements in paragraphs 76 and 77 were materially false and
16   misleading at the times they were made. At all relevant times throughout the Class Period,
17   Nevro failed to disclose to investors that the Company’s Senza systems and HF10 therapy were
18   developed by scientists and engineers that the Company poached from Boston Scientific, and
19   that Nevro’s purportedly “proprietary” technology was actually based on tens of thousands of
20   stolen internal Boston Scientific confidential documents and trade secret information. In
21   addition, Defendants intentionally or recklessly misappropriated these trade secrets by utilizing
22   the institutional knowledge of and stolen information provided by these scientists and engineers
23   to develop, advance, and unlawfully obtain patent rights covering Nevro’s Senza systems and
24   HF10 therapy.
25

26

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                     -26-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 30 of 49




 1          C.      Statements Regarding the FDA’s Approval of Senza II

 2          79.     On January 8, 2018, Nevro issued a press release announcing that Nevro had

 3   received approval for the Senza II Spinal Cord Stimulation system—a new iteration of its Senza

 4   system that used the same underlying technology in its first Senza system to offer Nevro’s HF10

 5   therapy “through a smaller and more refined footprint.” In connection with this announcement,

 6   the press release stated:

 7          The Senza II system delivers Nevro’s proprietary HF10 therapy, an SCS therapy
            that provides electrical pulses to the spinal cord to alleviate pain. The electrical
 8          pulses are delivered by small electrodes on leads that are placed near the spinal
            cord and are connected to a compact, battery-powered generator implanted under
 9          the skin. HF10 therapy is the only SCS therapy indicated to provide pain relief
            without paresthesia (a stimulation-induced sensation, such as tingling or buzzing,
10          which is the basis of traditional SCS) and is also the first SCS therapy to
            demonstrate superiority to traditional SCS for back and leg pain in a comparative
11          pivotal study.
12          80.     Defendants’ statements in paragraph 79 were materially false and misleading at

13   the time they were made. At all relevant times throughout the Class Period, Nevro failed to

14   disclose to investors that the Company’s Senza systems and HF10 therapy were developed by

15   scientists and engineers that the Company poached from Boston Scientific, and that Nevro’s

16   purportedly “proprietary” technology was actually based on tens of thousands of stolen internal

17   Boston Scientific confidential documents and trade secret information. In addition, Defendants

18   intentionally or recklessly misappropriated these trade secrets by utilizing the institutional

19   knowledge of and stolen information provided by these scientists and engineers to develop,

20   advance, and unlawfully obtain patent rights covering Nevro’s Senza systems and HF10 therapy.

21          D.      Fourth Quarter and Full Year 2017 Statements

22          81.     On February 22, 2018, after market close, Nevro issued a press release to

23   investors announcing the Company’s financial results for the third quarter of 2017. That press

24   release contained the following misrepresentations by the Company:

25          Nevro has developed and commercialized the SENZA spinal cord stimulation
            (SCS) system, an evidence-based neuromodulation platform for the treatment of
26          chronic pain. The SENZA System is the only SCS system that delivers Nevro’s
            proprietary HF10 therapy.
27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -27-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 31 of 49




 1          82.       Also on February 22, 2018, after market close, Defendants filed an Annual Report

 2   on SEC Form 10-K, that was signed by the Individual Defendants, reporting financial results for

 3   the year ending on December 31, 2017 (the “2017 10-K”). In addition to reporting full year

 4   revenue, the 2017 10-K stated:

 5          We believe we have built competitive advantages through our proprietary technology,
            clinical evidence base, strong track record of execution with over 28,000 patients
 6          implanted with Senza, extensive intellectual property and a proven management team
            with substantial neuromodulation experience.
 7

 8          83.       The 2017 10-K also stated:
 9          We have developed and commercialized the Senza spinal cord stimulation (SCS) system,
            an evidence-based neuromodulation platform for the treatment chronic pain. Our
10
            proprietary paresthesia-free HF10 therapy, delivered by our Senza system, was
11          demonstrated in our SENZA-RCT study to be superior to traditional SCS therapy[.]

12          84.       The 2017 10-K also represented: “We are extending our novel and proprietary
13   technologies into a series of product enhancements with the goal of improving the treatment of
14   chronic pain.”
15          85.       In the 2017 10-K, Defendants further claimed:
16          The Senza system is approved to create electrical impulses from 2 HZ to 10,000 Hz,
            including our proprietary HF10 therapy, which allows for pain relief without paresthesia.
17          HF10 therapy delivers proprietary waveforms at 10,000 Hz pulse rate with a statistically
            driven and clinically verified programming algorithm
18

19          86.       Also on February 22, 2018, after market close, during an earnings call discussing
20   Nevro’s financial results for the fourth quarter and full year of 2017, Elghandour lauded the
21   Company’s “truly once in a generation medical technology innovation”:
22          I’m incredibly proud of what we accomplished as a team in 2017 and I’m equally excited
            about our future. At our core Nevro’s comprise[d] of exceptional people, a truly once in
23          a generation medical technology innovation and a culture that focuses on allowing
            everyone to do what they do best every day.
24

25          87.       As a result of Defendants’ statements, Nevro stock gained $4.13 per share, from a
26   close of $79.65 on February 22, 2018 to a close of $83.78 on February 23, 2018, increasing the
27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -28-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 32 of 49




 1   Company’s market capitalization by $124 million. Over the next several weeks, Nevro’s stock

 2   price continued to increase, trading in the low $90s by mid-April 2018.

 3          88.      Defendants’ statements in paragraphs 81 through 85 were materially false and

 4   misleading at the time they were made. At all relevant times throughout the Class Period, Nevro

 5   failed to disclose to investors that the Company’s Senza systems and HF10 therapy were

 6   developed by scientists and engineers that the Company poached from Boston Scientific, and

 7   that Nevro’s purportedly “proprietary” technology was actually based on tens of thousands of

 8   stolen internal Boston Scientific confidential documents and trade secret information.         In
 9   addition, Defendants intentionally or recklessly misappropriated these trade secrets by utilizing
10   the institutional knowledge of and stolen information provided by these scientists and engineers
11   to develop, advance, and unlawfully obtain patent rights covering Nevro’s Senza systems and
12   HF10 therapy.
13          89.      Defendant Elghandour’s statements in paragraph 86 were materially false and
14   misleading at the time they were made. At all relevant times throughout the Class Period, Nevro
15   failed to disclose to investors that the Company’s Senza systems and HF10 therapy were
16   developed by scientists and engineers that the Company poached from Boston Scientific, and
17   that Nevro’s purportedly “truly once in a generation medical technology innovation” was
18   actually based on tens of thousands of stolen internal Boston Scientific confidential documents

19   and trade secret information. In addition, Defendants intentionally or recklessly misappropriated

20   these trade secrets by utilizing the institutional knowledge of and stolen information provided by

21   these scientists and engineers to develop, and unlawfully obtain patent rights covering, Nevro’s

22   Senza systems and HF10 therapy.

23          E.       First Quarter 2018 Statements

24          90.      On May 7, 2018, after market close, Nevro issued a press release to investors

25   announcing the Company’s financial results for the first quarter of 2018. That press release

26   contained the following misrepresentations by the Company:

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -29-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 33 of 49



            Nevro has developed and commercialized the Senza spinal cord stimulation (SCS)
 1          system, an evidence-based neuromodulation platform for the treatment of chronic pain.
            The Senza System is the only SCS system that delivers Nevro’s proprietary HF10
 2          therapy.
 3
            91.    Also on May 7, 2018, after market close, Nevro filed its Quarterly Report on SEC
 4
     Form 10-Q for the quarter ended March 31, 2018, which was signed by the Individual
 5
     Defendants, announcing the Company’s third quarter 2017 financial results (the “1Q18 10-Q”).
 6
     In addition to reporting second quarter revenue, the 1Q18 10-Q stated:
 7
            We have developed and commercialized the Senza spinal cord stimulation (SCS) system,
 8          an evidence-based neuromodulation platform for the treatment chronic pain. Our
 9          proprietary paresthesia-free HF10 therapy, delivered by our Senza system, was
            demonstrated in our SENZA-RCT study to be superior to traditional SCS therapy[.]
10
            92.    The 1Q18 10-Q also represented:
11
            Although we have procedures in place that seek to prevent our employees and
12          consultants from using the intellectual property, proprietary information, know-
            how or trade secrets of others in their work for us, we may in the future be subject
13          to claims that we caused an employee to breach the terms of his or her non-
            competition or non-solicitation agreement, or that we or these individuals have,
14          inadvertently or otherwise, used or disclosed the alleged trade secrets or other
            proprietary information of a former employer or competitor. Litigation may be
15          necessary to defend against these claims. . . . If our defense to those claims fails,
            in addition to paying monetary damages, a court could prohibit us from using
16          technologies or features that are essential to our products, if such technologies or
            features are found to incorporate or be derived from the trade secrets or other
17          proprietary information of the former employers. 19
18
            93.    Defendants’ statements in paragraphs 90 and 91 were materially false and
19
     misleading at the times they were made. At all relevant times throughout the Class Period,
20
     Nevro failed to disclose to investors that the Company’s Senza systems and HF10 therapy were
21
     developed by scientists and engineers that the Company poached from Boston Scientific, and
22
     that Nevro’s purportedly “proprietary” technology was actually based on tens of thousands of
23
     stolen internal Boston Scientific confidential documents and trade secret information.           In
24
     addition, Defendants intentionally or recklessly misappropriated these trade secrets by utilizing
25

26   19
       Substantially similar statements also appeared in Nevro’s 2Q17 10-Q, 3Q17 10-Q, and 2017
27   10-K.

28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                        -30-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 34 of 49




 1   the institutional knowledge of and stolen information provided by these scientists and engineers

 2   to develop, advance, and unlawfully obtain patent rights covering Nevro’s Senza systems and

 3   HF10 therapy.

 4          94.      Defendants’ statements in paragraph 92 also were materially false and misleading

 5   at the times they were made. At all relevant times throughout the Class Period, Nevro failed to

 6   disclose to investors that the Company’s Senza systems and HF10 therapy were developed by

 7   scientists and engineers that the Company poached from Boston Scientific, that the Company did

 8   not abide by the procedures it had in place, if any, or seek to prevent its employees “from using
 9   the intellectual property, proprietary information, know-how or trade secrets of others in their
10   work for [the Company]” and that Nevro’s purportedly “proprietary” technology was actually
11   based on tens of thousands of stolen internal Boston Scientific confidential documents and trade
12   secret information. In addition, Defendants intentionally or recklessly misappropriated these
13   trade secrets by utilizing the institutional knowledge of and stolen information provided by these
14   scientists and engineers to develop, advance, and unlawfully obtain patent rights covering
15   Nevro’s Senza systems and HF10 therapy.
16   VIII. ADDITIONAL ALLEGATIONS OF SCIENTER

17          95.      As alleged above, numerous facts raise a strong inference that before, during and

18   after the Class Period, Defendants knew, or were severely reckless in disregarding, the true facts

19   regarding the non-proprietary nature of Nevro’s sole product, Senza. Remarkably, the fact that

20   Defendants’ were aware of the majority of the systemic misappropriations of Boston Scientific’s

21   confidential and proprietary trade secret information during the Class Period is evidenced by the

22   fact that most of these thefts were revealed by the Company’s own attorneys. These facts

23   include, in addition to the allegations set forth above, the following:

24          96.      Prior to the commencement of the Class Period, Defendants misappropriated

25   Boston Scientific’s confidential and proprietary trade secret information by poaching at least six

26   key employees from Boston Scientific, four of whom are essential patent inventors for both

27   competitor companies.
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -31-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 35 of 49




 1            97.    Contrary to Nevro’s emphatic claims that it had “developed” a “proprietary” high-

 2   frequency SCS technology that gave it a competitive edge in the market, in reality Nevro

 3   developed Senza using stolen technology developed by scientists while working for one of

 4   Nevro’s main competitors, Boston Scientific.

 5            98.    Indeed, beginning no later than August 2007, Nevro began hiring dozens of

 6   former Boston Scientific key SCS patent inventors, product developers, and other employees

 7   with critical industry knowledge and used them to further the development of Senza.              In

 8   particular, six key former Boston Scientific employees–Makous, Thacker, Park, Marco, Bradley
 9   and Lee–each worked extensively on Boston Scientific’s SCS technologies and also were critical
10   to the development of Nevro’s Senza product. In fact, four of these six individuals—namely,

11   Makous, Thacker, Park and Bradley—invented or co-invented SCS systems patents for both

12   companies. Further, five of these six employees—Makous, Thacker, Park, Marco, and Lee—

13   each admittedly stole documents containing critical proprietary and confidential trade secret

14   information concerning Boston Scientific’s SCS systems and brought those documents to Nevro,

15   which were accessed and used during the time that the Company was developing Senza.

16            99.    During the Class Period, Nevro’s own attorneys confirm Defendants’ knowledge

17   of Nevro’s misappropriations.     As detailed above, no later than August 2017, Nevro’s own

18   outside counsel was compelled to disclose evidence demonstrating Nevro’s misappropriation of

19   Boston Scientific’s confidential and proprietary trade secrets. Beginning on August 18, 2017,

20   Nevro’s counsel confirmed in a series of emails and letters exchanged with counsel for Boston

21   Scientific that various key former Boston Scientific employees hired by Nevro had stolen

22   documents and trade secrets from Boston Scientific and brought them to Nevro. Accordingly, at

23   a minimum, Defendants were aware of these key facts by no later than August 2017, and likely

24   were intimately familiar with this trade secret theft years earlier during the active development of

25   Senza.

26            100.   Nevro’s Senza system—the Company’s only product and sole source of revenue—

27   was the entirety of Nevro’s operations.      The allegations in this Complaint concern the core
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                        -32-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 36 of 49




 1   operations of Nevro such that Defendants indisputably would have been aware of the true facts

 2   belying their false statements.   Nevro is a single-product company—all of its revenue comes

 3   from sales of Senza, a product that Nevro first introduced in the United States market only two

 4   years prior to the start of the Class Period. Consequently, Defendants Elghandour and Galligan

 5   clearly would have had intimate and detailed knowledge of all aspects of the Company’s

 6   development of Senza.

 7   IX.     CLASS ACTION ALLEGATIONS

 8           101.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 9   Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
10   acquired Nevro common stock between August 8, 2017 and June 29, 2018, inclusive, and who
11   were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and
12   directors of the Company, at all relevant times, members of their immediate families and their
13   legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or
14   had a controlling interest.
15           102.    The members of the Class are so numerous that joinder of all members is
16   impracticable. Throughout the Class Period, Nevro’s common stock actively traded on the
17   NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can
18   only be ascertained through appropriate discovery, Plaintiff believes that there are at least

19   hundreds or thousands of members in the proposed Class. Millions of Nevro shares were traded

20   publicly during the Class Period on the NYSE. During the Class Period, Nevro had over 30

21   million shares of common stock outstanding. Record owners and other members of the Class

22   may be identified from records maintained by Nevro or its transfer agent and may be notified of

23   the pendency of this action by mail, using the form of notice similar to that customarily used in

24   securities class actions.

25           103.    Plaintiff’s claims are typical of the claims of the members of the Class as all

26   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

27   federal law that is complained of herein.
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                     -33-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 37 of 49




 1           104.      Plaintiff will fairly and adequately protect the interests of the members of the

 2   Class and has retained counsel competent and experienced in class and securities litigation.

 3           105.      Common questions of law and fact exist as to all members of the Class and

 4   predominate over any questions solely affecting individual members of the Class. Among the

 5   questions of law and fact common to the Class are:

 6               a. whether the federal securities laws were violated by Defendants’ acts as alleged

 7                     herein;

 8               b. whether statements made by Defendants to the investing public during the Class
 9                     Period omitted and/or misrepresented material facts about the business,
10                     operations, and prospects of Nevro; and
11               c. to what extent the members of the Class have sustained damages and the proper
12                     measure of damages.
13           106.      A class action is superior to all other available methods for the fair and efficient
14   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
15   the damages suffered by individual Class members may be relatively small, the expense and
16   burden of individual litigation makes it impossible for members of the Class to individually
17   redress the wrongs done to them. There will be no difficulty in the management of this action as
18   a class action.

19   X.      UNDISCLOSED ADVERSE FACTS

20           107.      The market for Nevro’s common stock was open, well-developed and efficient at

21   all relevant times. As a result of these materially false and/or misleading statements, and/or

22   failures to disclose, Nevro common stock traded at artificially inflated prices during the Class

23   Period. Plaintiff and other members of the Class purchased or otherwise acquired Nevro’s

24   common stock relying upon the integrity of the market price of the Company’s common stock

25   and market information relating to Nevro, and have been damaged thereby.

26           108.      During the Class Period, Defendants materially misled the investing public,

27   thereby inflating the price of Nevro’s common stock, by publicly issuing false and/or misleading
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                          -34-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 38 of 49




 1   statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

 2   as set forth herein, not false and/or misleading. The statements and omissions were materially

 3   false and/or misleading because they failed to disclose material adverse information regarding

 4   the Company’s Senza technology and/or misrepresented the truth about Nevro’s business,

 5   operations, and prospects as alleged herein.

 6          109.    At all relevant times, the material misrepresentations and omissions particularized

 7   in this Complaint directly or proximately caused, or were a substantial contributing cause of, the

 8   damages sustained by Plaintiff and other members of the Class. As described herein, during the
 9   Class Period, Defendants made or caused to be made a series of materially false and/or
10   misleading statements about Nevro’s technology, business, practices, and prospects.         These
11   material misstatements and/or omissions had the cause and effect of creating in the market an
12   unrealistically positive assessment of the Company and its business, thus causing the Company’s
13   common stock to be overvalued and artificially inflated or maintained at all relevant times.
14   Defendants’ materially false and/or misleading statements during the Class Period resulted in
15   Plaintiff and other members of the Class purchasing the Company’s common stock at artificially
16   inflated prices, thus causing the damages complained of herein when the truth was revealed.
17   XI.    LOSS CAUSATION

18          110.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

19   deceive the market and a course of conduct that artificially inflated the prices of Nevro’s

20   common stock and operated as a fraud or deceit on Class Period purchasers of Nevro’s common

21   stock by failing to disclose to investors that the Company’s statements concerning its Senza

22   technology were materially misleading and misrepresented material information.              When

23   Defendants’ misrepresentations and fraudulent conduct were disclosed and became apparent to

24   the market, the prices of Nevro’s common stock fell significantly as the prior inflation came out

25   of the Company’s stock price. As a result of their purchases of Nevro common stock during the

26   Class Period, Lead Plaintiff and other Class members suffered economic loss, i.e., damages,

27   under the federal securities laws.
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -35-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 39 of 49




 1            111.   By failing to disclose that Nevro’s Senza system was not truly built on

 2   “proprietary” technology, but rather on technology stolen from Boston Scientific, Defendants

 3   presented a false and misleading picture of Nevro’s business and financial success. Thus, instead

 4   of truthfully disclosing during the Class Period the true state of the Company’s business,

 5   Defendants caused Nevro to conceal the truth.

 6            112.   Defendants’ false and misleading statements had the intended effect and caused

 7   Nevro’s common stock to trade at artificially inflated levels throughout the Class Period, with

 8   Nevro common stock reaching as high as $93.31 on October 5, 2017. On the trading day before
 9   the truth of Defendants’ fraud was first revealed, Nevro’s common stock closed at $90.82 per
10   share.
11            113.   Disclosures between April 27, 2018 and July 2, 2018, revealed to the market the
12   false and misleading nature of Defendants’ statements and omissions. On Friday, April 27,
13   2018, Boston Scientific filed the Delaware II Action revealing details of Nevro’s theft of its trade
14   secrets and use of those trade secrets in the development of Senza. The filing of the Delaware II
15   Action was reported and discussed in a Wells Fargo analyst report over that weekend on April
16   29, 2018. On April 30, 2018—the next trading day after the lawsuit was filed—Nevro’s stock
17   price dropped from $90.82 to $89.36 per share, a drop of $1.46.
18            114.   Then, on July 2, 2018, Morgan Stanley issued a report downgrading Nevro’s

19   stock to “Equal Weight,” explaining that “Boston Scientific litigation [] are risks to Senza

20   superiority” and that “potential risks to [Senza] therapy’s differentiation later this year warrant

21   the discount.” Morgan Stanley’s downgrade was further disseminated to the market through

22   investment websites such as Benzinga.com and SeekingAlpha.com, both of which reported on

23   the downgrade, and no other significant news came out about Nevro on July 2, 2018 or, indeed,

24   during the preceding week. On the news, Nevro’s stock price dropped $6.62 per share, or

25   8.29%, from a close of $79.85 per share on June 29, 2018 to a close of $73.23 per share on July

26   2, 2018, on unusually high trading volume of more than 2 million shares. By comparison, in the

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                        -36-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 40 of 49




 1   preceding five trading days, Nevro’s stock had traded between 214,000 and 318,000 shares per

 2   day.

 3          115.      The drastic decline in the price of Nevro’s common stock after the truth came to

 4   light was a direct result of the nature and extent of Defendants’ fraud finally being revealed to

 5   investors and the market. The timing and magnitude of Nevro’s common stock price declines

 6   negates any inference that the loss suffered by Lead Plaintiff and the other Class members was

 7   caused by changed market conditions, macroeconomic or industry factors, or Company-specific

 8   facts unrelated to the Defendants’ fraudulent conduct. The economic loss suffered by Lead
 9   Plaintiff and the other Class members was a direct result of Defendants’ fraudulent scheme to
10   artificially inflate the prices of Nevro’s common stock and the subsequent decline in the value of
11   Nevro’s common stock when Defendants’ prior misrepresentations and other fraudulent conduct
12   were revealed.
13   XII.   APPLICABILITY OF PRESUMPTION OF RELIANCE (FRAUD-ON-THE-

14          MARKET DOCTRINE)

15          116.      The market for Nevro’s common stock was open, well-developed and efficient at

16   all relevant times. As a result of the materially false and/or misleading statements and/or failures

17   to disclose, Nevro’s common stock traded at artificially inflated prices during the Class Period.

18   Lead Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

19   common stock relying upon the integrity of the market price of Nevro’s common stock and

20   market information relating to Nevro, and have been damaged thereby.

21          117.      During the Class Period, the artificial inflation of Nevro’s common stock was

22   caused by the material misrepresentations and/or omissions particularized in this Complaint

23   causing the damages sustained by Lead Plaintiff and other members of the Class. As described

24   herein, during the Class Period, Defendants made or caused to be made a series of materially

25   false and/or misleading statements about Nevro’s technology, business, operations, and results.

26   These material misstatements and/or omissions created an unrealistically positive assessment of

27   the Company’s technology and its business, thus causing the price of the Company’s common
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                        -37-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 41 of 49




 1   stock to be artificially inflated at all relevant times, and when disclosed, negatively affected the

 2   value of the Company stock. Defendants’ materially false and/or misleading statements during

 3   the Class Period resulted in Plaintiff and other members of the Class purchasing the Company’s

 4   common stock at such artificially inflated prices, and each of them has been damaged as a result.

 5          118.    At all relevant times, the market for Nevro’s common stock was an efficient

 6   market for the following reasons, among others:

 7              a. Nevro was listed and actively traded on the NYSE, a highly efficient and

 8                  automated market;
 9              b. As a regulated issuer, Nevro filed periodic public reports with the SEC and/or the
10                  NYSE;
11              c. Nevro regularly communicated with public investors via established market
12                  communication mechanisms, including through regular dissemination of press
13                  releases on the national circuits of major newswire services and through other
14                  wide-ranging public disclosures, such as communications with the financial press
15                  and other similar reporting services; and/or
16              d. Nevro was followed by securities analysts employed by brokerage firms who
17                  wrote reports about the Company, and these reports were distributed to the sales
18                  force and certain customers of their respective brokerage firms. Each of these

19                  reports was publicly available and entered the public marketplace.

20          119.    As a result of the foregoing, the market for Nevro’s common stock promptly

21   digested current information regarding Nevro from all publicly available sources and reflected

22   such information in Nevro’s stock price. Under these circumstances, all purchasers of Nevro’s

23   stock during the Class Period suffered similar injury through their purchase of Nevro’s stock at

24   artificially inflated prices and a presumption of reliance applies.

25          120.    A Class-wide presumption of reliance is also appropriate in this action under the

26   Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

27   (1972), because the Class’s claims are, in large part, grounded on Defendants’ material
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                        -38-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 42 of 49




 1   misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

 2   material adverse information regarding the Company’s Senza technology and/or its business

 3   operations and prospects—information that Defendants were obligated to disclose—positive

 4   proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld

 5   be material in the sense that a reasonable investor might have considered them important in

 6   making investment decisions. Given the importance of the Class Period material misstatements

 7   and omissions set forth above, that requirement is satisfied here.

 8   XIII. NO SAFE HARBOR
 9          121.    The statutory safe harbor provided for forward-looking statements under certain

10   circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

11   The statements alleged to be false and misleading herein all relate to then-existing facts and

12   conditions. In addition, to the extent certain of the statements alleged to be false may be

13   characterized as forward looking, they were not identified as “forward-looking statements” when

14   made and there were no meaningful cautionary statements identifying important factors that

15   could cause actual results to differ materially from those in the purportedly forward-looking

16   statements. In the alternative, to the extent that the statutory safe harbor is determined to apply

17   to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

18   looking statements because at the time each of those forward-looking statements was made, the

19   speaker had actual knowledge that the forward-looking statement was materially false or

20   misleading, and/or the forward-looking statement was authorized or approved by an executive

21   officer of Nevro who knew that the statement was false when made.

22

23

24

25

26

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                         -39-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 43 of 49




 1   XIV. CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT

 2                                                FIRST CLAIM
 3                             Violation of Section 10(b) of The Exchange Act and
                                      Rule 10b-5 Promulgated Thereunder
 4                                           Against All Defendants

 5           122.     Plaintiff repeats and re-alleges each and every allegation contained above as if
 6   fully set forth herein.
 7           123.     During the Class Period, Defendants carried out a plan, scheme and course of
 8   conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
 9   public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and
10   other members of the Class to purchase Nevro’s common stock at artificially inflated and/or
11   maintained prices.        In furtherance of this unlawful scheme, plan and course of conduct,
12   Defendants, and each Defendant, took the actions set forth herein.
13           124.     Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made
14   untrue statements of material fact and/or omitted to state material facts necessary to make the
15   statements not misleading; and (iii) engaged in acts, practices, and a course of business which
16   operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort
17   to maintain artificially high market prices for Nevro’s common stock in violation of Section
18   10(b) of the Exchange Act and Rule 10b-5.            All Defendants are sued either as primary
19   participants in the wrongful and illegal conduct charged herein or as controlling persons as
20   alleged below.
21           125.     Defendants, individually and in concert, directly and indirectly, by the use, means
22   or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
23   continuous course of conduct to conceal adverse material information about Nevro’s technology,
24   business practices and prospects, as specified herein. Defendants employed devices, schemes,
25   and artifices to defraud, while in possession of material adverse non-public information and
26   engaged in acts, practices, and a course of conduct as alleged herein in an effort to assure
27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                        -40-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 44 of 49




 1   investors of Nevro’s value and performance and continued growth, which included the making

 2   of, or the participation in the making of, untrue statements of material facts and/or omitting to

 3   state material facts necessary in order to make the statements made about Nevro’s technology

 4   and its business operations and future prospects in light of the circumstances under which they

 5   were made, not misleading, as set forth more particularly herein, and engaged in transactions,

 6   practices and a course of business which operated as a fraud and deceit upon the purchasers of

 7   the Company’s common stock during the Class Period.

 8          126.    Each of the Individual Defendants’ primary liability and controlling person
 9   liability arises from the following facts: (i) the Individual Defendants were high-level executives
10   and/or directors at the Company during the Class Period and members of the Company’s
11   management team or had control thereof; (ii) each of these Defendants, by virtue of their
12   responsibilities and activities as a senior officer and/or director of the Company, was privy to and
13   participated in the day to day operation of the Company and the dissemination of the materially
14   false and misleading statements identified herein; (iii) each of these Defendants enjoyed
15   significant personal contact and familiarity with the other Defendants and was advised of, and
16   had access to, other members of the Company’s management team, internal reports and other
17   data and information about the Company’s business and technology at all relevant times; and (iv)
18   each of these Defendants was aware of the Company’s dissemination of information to the

19   investing public which they knew and/or recklessly disregarded was materially false and

20   misleading.

21          127.    Defendants had actual knowledge of the misrepresentations and/or omissions of

22   material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

23   ascertain and to disclose such facts, even though such facts were available to them. Thus,

24   Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly

25   and for the purpose and effect of concealing Nevro’s misappropriations, business practices, and

26   prospects from the investing public and supporting the artificially inflated and/or maintained

27   price of its stock. As demonstrated by Defendants’ overstatements and/or misstatements of the
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                          -41-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 45 of 49




 1   Company’s technology, business, operations, practices, and prospects throughout the Class

 2   Period, Defendants, if they did not have actual knowledge of the misrepresentations and/or

 3   omissions alleged, were reckless in failing to obtain such knowledge by deliberately refraining

 4   from taking those steps necessary to discover whether those statements were false or misleading.

 5          128.    As a result of the dissemination of the materially false and/or misleading

 6   information and/or failure to disclose material facts, as set forth above, the market price of

 7   Nevro’s common stock was artificially inflated during the Class Period. In ignorance of the fact

 8   that market prices of the Company’s common stock were artificially inflated, and relying directly
 9   or indirectly on the false and misleading statements made by Defendants, or upon the integrity of
10   the market in which the stock trades, and/or in the absence of material adverse information that
11   was known to or recklessly disregarded by Defendants, but not disclosed in public statements by
12   Defendants during the Class Period, Plaintiff and the other members of the Class acquired
13   Nevro’s common stock during the Class Period at artificially high prices and were damaged
14   thereby.
15          129.    At the time of said misrepresentations and/or omissions, Plaintiff and other
16   members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff
17   and the other members of the Class and the marketplace known the truth regarding the problems
18   that Nevro was experiencing, which were not disclosed by Defendants, Plaintiff and other

19   members of the Class would not have purchased or otherwise acquired their Nevro common

20   stock, or, if they had acquired such stock during the Class Period, they would not have done so at

21   the artificially inflated prices which they paid.

22          130.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

23   Act and Rule 10b-5 promulgated thereunder.

24          131.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

25   the other members of the Class suffered damages in connection with their respective purchases

26   and sales of the Company’s common stock during the Class Period.

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                      -42-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 46 of 49



                                              SECOND CLAIM
 1                             Violation of Section 20(a) of The Exchange Act
 2                                   Against the Individual Defendants
             132.    Plaintiff repeats and re-alleges each and every allegation contained above as if
 3
     fully set forth herein.
 4
             133.    The Individual Defendants acted as controlling persons of Nevro within the
 5
     meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level
 6
     positions and their ownership and contractual rights, participation in, and/or awareness of the
 7
     Company’s technology and operations and intimate knowledge of the false statements filed by
 8
     the Company with the SEC and disseminated to the investing public, the Individual Defendants
 9
     had the power to influence and control and did influence and control, directly or indirectly, the
10
     decision-making of the Company, including the content and dissemination of the various
11
     statements which Plaintiff contends are false and misleading.         Individual Defendants were
12
     provided with or had unlimited access to copies of the Company’s reports, press releases, public
13
     filings, and other statements alleged by Plaintiff to be misleading prior to and/or shortly after
14
     these statements were issued and had the ability to prevent the issuance of the statements or
15
     cause the statements to be corrected.
16
             134.    In particular, the Individual Defendants had direct and supervisory involvement in
17
     the day-to-day operations of the Company and, therefore, had the power to control or influence
18
     the particular transactions giving rise to the securities violations as alleged herein, and exercised
19
     the same.
20
             135.    As set forth above, Nevro and the Individual Defendants each violated Section
21
     10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their
22
     position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the
23
     Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and
24
     other members of the Class suffered damages in connection with their purchases of the
25
     Company’s common stock during the Class Period.
26

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                         -43-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 47 of 49




 1   XV.    PRAYER FOR RELIEF

 2          136.     WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 3                a. Declaring this action to be a class action pursuant to Rule 23(a) and (b)(3) of the

 4   Federal Rules of Civil Procedure on behalf of the Class defined herein;

 5                b. Awarding Plaintiff and the other members of the Class damages in an amount

 6   which may be proven at trial, together with interest thereon;

 7                c. Awarding Plaintiff and the other members of the Class pre-judgment and post-

 8   judgment interest, as well as their reasonable attorneys’ and experts’ witness fees and other
 9   costs; and
10                d. Awarding such other relief as this Court deems appropriate.
11   XVI. JURY TRIAL DEMANDED

12
            137.     Plaintiff hereby demands a trial by jury.
13

14
     DATED: January 18, 2019                SAXENA WHITE PA
15
                                            /s/ Steven B. Singer
16
                                            MAYA SAXENA
17                                          (msaxena@saxenawhite.com)
                                            JOSEPH E. WHITE, III
18                                          (white@saxenawhite.com)
                                            LESTER R. HOOKER (Bar No. 241590)
19                                          (lhooker@saxenawhite.com)
                                            150 East Palmetto Park Road, Suite 600
20                                          Boca Raton, Florida 33432
                                            Tel: (561) 394-3399
21                                          Fax: (561) 394-3382
22                                          -and-
23                                          STEVEN B. SINGER
                                            (ssinger@saxenawhite.com)
24                                          JOSHUA H. SALTZMAN
                                            (jsaltzman@saxenawhite.com)
25                                          SARA DILEO
                                            (sdileo@saxenawhite.com)
26                                          10 Bank St., 8th Floor
                                            White Plains, New York 10606
27                                          Tel: (914) 437-8551
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -44-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 48 of 49



                                  Fax:    (888) 631-3611
 1
                                  Counsel for Lead Plaintiff and the Class
 2

 3                                BERNSTEIN LITOWITZ BERGER
                                  & GROSSMANN LLP
 4
                                  DAVID R. STICKNEY (Bar No. 188574)
 5                                (davids@blbglaw.com)
                                  12481 High Bluff Drive
 6                                Suite 300
                                  San Diego, CA 92130
 7                                Tel: (858) 793-0070
                                  Fax: (858) 793-0323
 8
                                  -and-
 9
                                  AVI JOSEFSON
10                                (avi@blbglaw.com)
                                  1251 Avenue of the Americas
11                                New York, NY 10020
                                  Tel: (212) 554-1400
12                                Fax: (212) 554-1444
13                                Local Counsel for Lead Plaintiff and the Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                       -45-
      Case 3:18-cv-05181-VC Document 50 Filed 01/18/19 Page 49 of 49




 1                                    CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that, on January 18, 2019, I electronically filed the foregoing with
 3   the Clerk of Court using the CM/ECF system, which will send a notice of electronic filing to all
 4   registered users. I certify under penalty of perjury under the laws of the United States of America
 5   that the foregoing is true and correct.
 6          Executed on January 18, 2019.
 7
                                               /s/ Steven B. Singer
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28   AMENDED CLASS ACTION COMPLAINT
     Case No. 18-cv-05181-VC                                                                       -46-
